 

Exhibit 10.65

 

VOID AFTER 5:00 P.M., EASTERN TIME, ON SEPTEMBER 26, 2021

 

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

 



 

 

BIORESTORATIVE THERAPIES, INC.

 

(Incorporated under the laws of the State of Delaware)

 

Warrant

 

80,000 Shares September 26, 2016

 

FOR VALUE RECEIVED, BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), hereby certifies that JOHN DESMARAIS (the “Holder”) is entitled,
subject to the provisions of this Warrant, to purchase from the Company up to
EIGHTY THOUSAND (80,000) SHARES OF COMMON STOCK, $.001 par value per share, of
the Company (“Common Shares”) at a price of FOUR DOLLARS ($4.00) per share (the
“Exercise Price”) during the period commencing on the date hereof and
terminating at 5:00 P.M. on the fifth anniversary of the date hereof.

 

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Stock.”

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

1. Exercise of Warrants.

 

1.1 Exercise. Exercise of this Warrant shall be made upon surrender of this
Warrant with the Warrant Exercise Form attached hereto duly completed and signed
and delivered to the Company, at its address 40 Marcus Drive, Suite One,
Melville, New York 11747 (or such office or agency of the Company as it may
designate in writing to the Holder hereof). Payment upon exercise shall be made
at the written option of the Holder either (i) in cash, wire transfer or by
certified or official bank check payable to the order of the Company equal to
the applicable aggregate Exercise Price, (ii) by the withholding of shares of
Warrant Stock otherwise issuable upon exercise of this Warrant, in accordance
with Section 1.2 or (iii) by a combination of either of the foregoing methods,
for the number of shares of Warrant Stock specified in such form (as such number
shall be adjusted to reflect any adjustment in the total number of shares of
Warrant Stock issuable to the Holder pursuant to the terms of this Warrant) and
the Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Warrant Stock determined
as provided herein. The Company shall promptly (but in no event later than five
(5) business days after the date on which the Company receives this Warrant, the
executed Warrant Exercise Form and payment of the Exercise Price, if any (the
“Exercise Date”)), issue or cause to be issued and cause to be delivered to or
upon the written order of the Holder and in such name or names as the Holder may
designate (subject to the restrictions on transfer described in the legend set
forth on the face of this Warrant), a certificate for the shares of Warrant
Stock issuable upon such exercise, with such restrictive legend as required by
the Act, as applicable. Subject to the delivery of this Warrant, the executed
Warrant Exercise Form and payment of the Exercise Price, if any, any person so
designated by the Holder to receive Warrant Stock shall be deemed to have become
the holder of record of such shares of Warrant Stock as of the Exercise Date. If
this Warrant is exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder hereof to purchase the balance of the shares purchasable
hereunder.

 

   

 

 

1.2 Net Exercise. If the Fair Market Value (as hereinafter defined) of one
Common Share is greater than the Exercise Price of one share of Warrant Stock
(at the date of calculation as set forth below), in lieu of exercising this
Warrant for cash, the Holder may elect to receive shares of Warrant Stock equal
to the number of Common Shares computed using the following formula:

 

  X=   Y*(A-B)/A           Where X=   the number of Common Shares to be issued
to the Holder           Y=   the number of Common Shares purchasable under this
Warrant or, if only a portion of this Warrant is being exercised, the portion of
this Warrant being exercised (at the date of such calculation)           A=  
the Fair Market Value of one Common Share           B=   the Exercise Price (as
adjusted to the date of such calculation).

 

1.3 Fair Market Value. For purposes hereof, “Fair Market Value” shall be
determined as follows:

 

(a) if the Common Shares of the Company are listed on any established stock
exchange or a national market system, including, without limitation, The Nasdaq
Stock Market, or quoted on any other market for which closing sales prices are
available, including, without limitation, the OTCQB, Fair Market Value shall be
the average of the closing sales prices for the Common Shares, as quoted on such
exchange, system or other market, on the five (5) trading days immediately
preceding the Exercise Date;

 

(b) if the Common Shares of the Company are quoted but closing sales prices are
not reported, then Fair Market Value shall be the average of the mean between
the high bid and low asked prices for the Common Shares on the five (5) trading
days immediately preceding the Exercise Date; or

 

 2 

 

 

(c) in the absence of any quotations for the Common Shares of the Company during
the five (5) trading days immediately preceding the Exercise Date, Fair Market
Value shall be determined in good faith by the Board of Directors of the
Company.

 

2. Registered Owner. The Company may consider and treat the person in whose name
this Warrant shall be registered as the absolute owner thereof for all purposes
whatsoever and the Company shall not be affected by any notice to the contrary.
Subject to the provisions hereof, the registered owner of this Warrant shall
have the right to transfer it by assignment and the transferee thereof, upon his
registration as owner of this Warrant, shall become vested with all the powers
and rights of the transferor. Registration of any new owner shall take place
upon presentation of this Warrant to the Company at its offices together with
the Warrant Assignment Form attached hereto duly executed. In case of transfers
by operation of law, the transferee shall notify the Company of such transfer
and of his address, and shall submit appropriate evidence regarding the transfer
so that this Warrant may be registered in the name of the transferee. This
Warrant is transferable only on the books of the Company by the Holder on the
surrender hereof, duly endorsed. Communications sent to any registered owner
shall be effective as against all holders or transferees of this Warrant not
registered at the time of sending the communication.

 

3. Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company shall, at all times, reserve and
keep available out of its authorized capital stock, solely for the purposes of
issuance upon exercise of this Warrant, such number of its Common Shares as
shall be issuable upon the exercise of this Warrant; and if at any time the
number of authorized Common Shares shall not be sufficient to effect the
exercise of this Warrant, the Company will take such corporate action as may be
necessary to increase its authorized but unissued Common Shares to such number
of shares as shall be sufficient for such purpose; the Company shall have
analogous obligations with respect to any other securities or property issuable
upon exercise of this Warrant.

 

4. Fractional Shares. The Company shall not be required to issue certificates
representing fractions of Common Shares, nor shall it be required to issue scrip
or pay cash in lieu of fractional interests, it being the intent of the Company
and the Holder that all fractional interests shall be eliminated.

 

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any voting or other rights of a stockholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.

 

6. Anti-Dilution Provisions.

 

6.1 Adjustments for Stock Dividends; Combinations, Etc. (a) In case the Company
shall do any of the following (an “Event”):

 

(i) declare a dividend or other distribution on its Common Shares payable in
Common Shares of the Company,

 

 3 

 

 

 

(ii) subdivide the outstanding Common Shares pursuant to a stock split or
otherwise,

 

(iii) combine the outstanding Common Shares into a smaller number of shares
pursuant to a reverse split or otherwise, or

 

(iv) reclassify its Common Shares,

 

then the Exercise Price in effect at the time of the record date for such
dividend or other distribution or of the effective date of such subdivision,
combination or reclassification shall be changed to a price determined by
dividing (a) the product of the number of Common Shares outstanding immediately
prior to such Event, multiplied by the Exercise Price in effect immediately
prior to such Event by (b) the number of Common Shares outstanding immediately
after such Event. Each such adjustment of the Exercise Price shall be calculated
to the nearest one-hundredth of a cent. Such adjustment shall be made
successively whenever any Event listed above shall occur.

 

(b) Whenever the Exercise Price is adjusted as set forth in Section 6.1 (whether
or not the Company then or thereafter elects to issue additional Warrants in
substitution for an adjustment in the number of shares of Warrant Stock), the
number of shares of Warrant Stock specified in each Warrant which the Holder may
purchase shall be adjusted, to the nearest full share, by multiplying such
number of shares of Warrant Stock immediately prior to such adjustment by a
fraction, of which the numerator shall be the Exercise Price immediately prior
to such adjustment and the denominator shall be the Exercise Price immediately
thereafter.

 

6.2 Adjustment for Reorganization, Consolidation or Merger. In case of any
reorganization of the Company (or any other entity, the securities of which are
at the time receivable on the exercise of this Warrant) after the date hereof or
in case after such date the Company (or any such other entity) shall consolidate
with or merge with or into another entity, then, and in each such case, the
Holder of this Warrant upon the exercise thereof as provided in Section l at any
time after the consummation of such reorganization, consolidation or merger,
shall be entitled to receive, in lieu of the securities and property receivable
upon the exercise of this Warrant prior to such consummation, the securities or
property to which such Holder would have been entitled upon such consummation if
such Holder had exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided in Section 6.l; in each such case, the terms of
this Warrant shall be applicable to the securities or property receivable upon
the exercise of this Warrant after such consummation.

 

7. Investment Intent. Unless, prior to the exercise of this Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by the Investment Representation Letter attached hereto, duly
executed by the Holder.

 

8. Restrictions on Transfer.

 

8.1 Transfer to Comply with the Securities Act of 1933. Neither this Warrant nor
any Warrant Stock may be sold, assigned, transferred or otherwise disposed of
except as follows: (1) to a person who, in the opinion of counsel, is a person
to whom this Warrant or the Warrant Stock may legally be transferred without
registration and without the delivery of a current prospectus under the Act with
respect thereto and then only against receipt of an agreement of such person to
comply with the provisions of this Section 8 with respect to any resale,
assignment, transfer or other disposition of such securities; or (2) to any
person upon delivery of a prospectus then meeting the requirements of the Act
relating to such securities and the offering thereof for such sale, assignment,
transfer or disposition.

 

 4 

 

 

8.2 Legend. Subject to the terms hereof, upon exercise of this Warrant and the
issuance of the Warrant Stock, all certificates representing such Warrant Stock
shall bear on the face or reverse thereof substantially the following legend:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

9. Lost, Stolen or Destroyed Warrant. In the event that the Holder notifies the
Company that this Warrant has been lost, stolen or destroyed and provides (a) a
letter, in form satisfactory to the Company, to the effect that it will
indemnify the Company from any loss incurred by it in connection therewith,
and/or (b) an indemnity bond in such amount as is reasonably required by the
Company, the Company having the option of electing either (a) or (b) or both,
the Company may, in its sole discretion, accept such letter and/or indemnity
bond in lieu of the surrender of this Warrant as required by Section 1 hereof.

 

10. Notices. All notices required hereunder shall be given by first-class mail,
postage prepaid, or overnight mail or courier and, if given by the Holder
addressed to the Company at 40 Marcus Drive, Suite One, Melville, New York
11747, Attention: Chief Executive Officer, or such other address as the Company
may designate in writing to the Holder; and if given by the Company, addressed
to the Holder at the address of the Holder shown on the books of the Company.

 

11. Applicable Law; Jurisdiction. This Warrant is issued under, and shall for
all purposes be governed by and construed in accordance with, the laws of the
State of Delaware, excluding choice of law principles thereof. The Company and,
by its acceptance of this Warrant, the Holder hereby irrevocably consent and
submit to the exclusive jurisdiction of any federal or state court located
within Nassau or Suffolk County, New York over any dispute arising out of or
relating to this Warrant and each party hereby irrevocably agrees that all
claims in respect of such dispute or any legal action related thereto may be
heard and determined in such courts. Each of the Company and the Holder hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it or he may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.         By:       Mark Weinreb     Chief
Executive Officer

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE FORM

 

To: BIORESTORATIVE THERAPIES, INC.

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
dated September 26, 2016, hereby irrevocably elects to purchase (check
applicable box):

 

[  ]

________ shares of the Common Stock covered by such Warrant; or



    [  ] the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth therein.

 

The undersigned herewith makes payment of the full purchase price for such
shares of $_______ at the price per share provided for in such Warrant. Such
payment takes the form of (check applicable box or boxes):

 

[  ]

$__________ in lawful money of the United States; and/or



    [  ] the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share, or an aggregate Fair Market Value of $__________,
for purposes of this calculation);

 

TO BE COMPLETED BY INDIVIDUAL

HOLDER, JOINT TENANTS, TENANTS

IN COMMON OR AS HOLDERS OF

COMMUNITY PROPERTY

 

TO BE COMPLETED BY CORPORATE,

PARTNERSHIP, LIMITED LIABILITY

COMPANY OR TRUST HOLDER



            Name(s) of Holder(s) [Please Print]  

Name of Holder [Please Print]



            By:



 

Signature of Holder     Authorized Signatory               Signature of Holder,
if jointly held  

Name and Title of Authorized Signatory



   

[Please Print]



            Address(es) of Holder(s)  

Address of Holder

            Social Security Number(s) of Holder(s)  

Tax Identification Number of Holder

              Date  

Date

 

Signature(s) must conform in all respects to the

name of the Holder on the face of the attached Warrant.

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

WARRANT ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _____________________________ (please type or print name of
assignee) with an address at
______________________________________________________________ the right to
purchase shares of Common Stock of BIORESTORATIVE THERAPIES, INC. (the
“Company”) represented by this Warrant dated as of September 26, 2016 to the
extent of ___________ shares and does hereby irrevocably constitute and appoint
___________________ attorney to transfer the same on the books of the Company
with full power of substitution in the premises.

 



TO BE COMPLETED BY INDIVIDUAL

HOLDER, JOINT TENANTS, TENANTS

IN COMMON OR AS HOLDERS OF

COMMUNITY PROPERTY

 

TO BE COMPLETED BY CORPORATE,

PARTNERSHIP, LIMITED LIABILITY

COMPANY OR TRUST HOLDER



            Name(s) of Holder(s) [Please Print]  

Name of Holder [Please Print]



            By:



 

Signature of Holder     Authorized Signatory               Signature of Holder,
if jointly held  

Name and Title of Authorized Signatory



   

[Please Print]



      Date  

Date

 

Signature(s) Guaranteed:

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

BioRestorative Therapies, Inc.

40 Marcus Drive

Suite One

Melville, New York 11747

 

Gentlemen:

 

In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), by the undersigned from the Company pursuant to the exercise of a
Warrant, dated as of September 26, 2016, the undersigned does hereby represent
and warrant to the Company as follows:

 

  (a) The undersigned represents and warrants that the Shares acquired by it are
being acquired for its own account, for investment purposes and not with a view
to any distribution within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”). The undersigned will not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares unless (i) a
registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.         (b) The undersigned
understands that the resale of the Shares is not, and is not being, registered
under the Securities Act and the Shares must be held indefinitely unless they
are subsequently registered thereunder or an exemption from such registration is
available.         (c) The undersigned recognizes that the acquisition of the
Shares involves a high degree of risk and is suitable only for persons of
adequate financial means who have no need for liquidity with respect to the
Shares in that (a) it may not be able to liquidate the Shares in the event of
emergency; (b) transferability is extremely limited; and (c) it could sustain a
complete loss of its investment.         (d) The undersigned represents and
warrants that it (a) is competent to understand and does understand the nature
of its investment; and (b) is able to bear the economic risk of an acquisition
of the Shares.

 

   

 

 

  (e) The undersigned represents and warrants that it is an “accredited
investor,” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. The undersigned meets the requirements of at least one of
the suitability standards for an “accredited investor” as set forth on the
Accredited Investor Certification attached hereto.         (f) The undersigned
has reviewed the Company’s filings with the Securities and Exchange Commission,
including the risk factors set forth therein, and has been afforded the
opportunity to obtain such information regarding the Company as it has
reasonably requested to evaluate the merits and risks of the undersigned’s
investment in the Shares. No oral or written representations have been made or
oral information furnished to the undersigned or its advisers in connection with
the investment in the Shares.         (g) The undersigned confirms that the
representations and warranties set forth in the Subscription Agreement pursuant
to which the Warrant was issued are true and correct as of the date hereof as if
made on and as of the date hereof with respect to the purchase of the Shares.  
      (h) The undersigned acknowledges that counsel to the Company will be
relying, and may rely, upon the foregoing in connection with any opinion of
counsel it may give with regard to the issuance of the Shares by the Company to
the undersigned, and any subsequent transfer of the Shares by the undersigned,
and agrees to advise the Company and its counsel in writing in the event of any
change in any of the foregoing.

 



    Very truly yours,      

TO BE COMPLETED BY INDIVIDUAL

HOLDER, JOINT TENANTS, TENANTS

IN COMMON OR AS HOLDERS OF

COMMUNITY PROPERTY

 

TO BE COMPLETED BY CORPORATE,

PARTNERSHIP, LIMITED LIABILITY

COMPANY OR TRUST HOLDER



            Name(s) of Holder(s) [Please Print]  

Name of Holder [Please Print]



            By:



 

Signature of Holder     Authorized Signatory               Signature of Holder,
if jointly held  

Name and Title of Authorized Signatory



   

[Please Print]



      Date  

Date

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE

 

Accredited Investor Certification

(Initial the appropriate box(es))

 

The undersigned represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:

 

_____ (1) he or she is a natural person who has a net worth or joint net worth
with his or her spouse in excess of $1,000,000 at the time of his or her
purchase1; or     _____ (2) he or she is a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or a joint
income with his or her spouse in excess of $300,000 in each of those years and
has a reasonable expectation of reaching the same income level in the current
year; or     _____ (3) he or she is a director or executive officer of the
Company; or     _____ (4) it is either (a) a bank as defined in Section 3(a)(2)
of the Securities Act or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act, whether acting in its
individual or fiduciary capacity, (b) a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, (c) an insurance company as
defined in Section 2(13) of the Securities Act, (d) an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of such act, (e) a small business
investment company licensed by the United States Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958, (f) a
plan established and maintained by a state or its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000
or (g) an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which plan fiduciary is
a bank, savings and loan association, an insurance company or a registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who otherwise meet these suitability standards; or

 

 





1For purposes of calculating net worth:

(i) The undersigned’s primary residence shall not be included as an asset;

(ii) Indebtedness that is secured by the undersigned’s primary residence, up to
the estimated fair market value of the primary residence at the date hereof,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and

(iii) Indebtedness that is secured by the undersigned’s primary residence in
excess of the estimated fair market value of the primary residence at the date
hereof shall be included as a liability.

 

   

 

 

_____ (5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or     _____ (6) it is an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, a corporation, a Massachusetts or similar business trust or a
partnership not formed for the specific purpose of acquiring the Shares offered
hereby, with total assets in excess of $5,000,000; or     _____ (7) it is a
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment; or     _____ (8) it is a corporation, partnership or other entity,
and each and every equity owner of such entity initials a separate Accredited
Investor Certification pursuant to which it, he or she certifies that it, he or
she meets the qualifications set forth in either (1), (2), (3), (4), (5), (6) or
(7) above.

 

If the Warrant Holder is an INDIVIDUAL, or if the Shares are being acquired as
JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:  

If the Warrant Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY
or TRUST:

            Name(s) of Warrant Holder   Name of Warrant Holder           By:
Signature of Warrant Holder     Signature of Authorized Representative          
    Signature, if jointly held   Name and Title of Authorized Representative    
          Date   Date

 

   

 



